Citation Nr: 0525986	
Decision Date: 09/22/05    Archive Date: 10/05/05

DOCKET NO.  03-22 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to waiver of recovery of indebtedness in the 
amount of $6,024.00.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1965 to April 1969.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a January 2003 action by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), 
located in Fort Snelling, MN.  A notice of disagreement was 
received in March 2003, a statement of the case was issued in 
July 2003 and a substantive appeal was received in July 2003.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran's July 2003 substantive appeal clearly requests a 
Board videoconference hearing, and the veteran's 
representative directed the Board's attention to the hearing 
request in an August 2005 Appellant's Brief.  However, the 
record does not reflect that such hearing was ever scheduled.  
Appropriate action to afford the veteran the requested 
hearing must be undertake before the Board may properly 
proceed with appellate review. 

Accordingly, the case is remanded to the RO for the 
following:

The RO should schedule the veteran for a 
Board videoconference hearing.  After the 
hearing is conducted, or in the event the 
veteran cancels the hearing or fails to 
report, the case should be returned to 
the Board for appellate review. 

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




